UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1617


BEAUVAIS BELLEVUE,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 31, 2008               Decided:   January 27, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, William C. Peachey, Assistant Director, Mona Maria
Yousif, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Beauvais       Bellevue,      a       native   and    citizen   of    Haiti,

petitions for review of an order of the Board of Immigration

Appeals       (“Board”)       affirming          the    immigration       judge’s     order

denying       sua    sponte     reopening        of    his    removal   proceedings     and

declining to exercise its discretion to do the same.                                We lack

jurisdiction to review the Board’s discretionary authority to

sua sponte reopen proceedings.                       See Lenis v. U.S. Att’y Gen.,

525    F.3d    1291,     1292-93      (11th      Cir.    2008)      (collecting     cases);

Tamenut v. Mukasey, 521 F.3d 1000, 1004 (8th Cir. 2008) (same).

Accordingly, we deny the petition for review.                           We dispense with

oral    argument        because       the    facts      and    legal    contentions     are

adequately          presented    in    the    materials        before    the   court    and

argument would not aid the decisional process.


                                                                         PETITION DENIED




                                                 2